UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   18 Cr. 834-04 (PAE)
                       -v-
                                                                          ORDER
 DANIEL HERNANDEZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       WHEREAS on December 18, 2019, the Court imposed sentence on the defendant as set

forth in a Judgment, dated December 20, 2019 (ECF No. 398);

       WHEREAS on March 22, 2020, the defendant moved this Court for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 437);

       WHEREAS on March 25, 2020, the Court denied the defendant’s motion for failure to

exhaust the administrative remedies set forth in 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 440);

       WHEREAS on March 31, 2020, now having exhausted his administrative remedies, the

defendant renewed his motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (ECF No. 445);

       NOW THEREFORE IT IS HEREBY ORDERED that, for the reasons set forth in an

accompanying Opinion and Order, the Court grants the defendant’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i);

       IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court

hereby reduces the defendant’s term of incarceration such that he is released from the custody of

the Bureau of Prisons effective immediately;
       IT IS FURTHER ORDERED that the defendant is hereby placed on supervised release

and the Court re-imposes the terms and conditions of supervised release as set forth in the

December 20, 2019 Judgment (ECF No. 398) with the following amendments:

           1. The defendant shall serve the first four months of supervised release on home

               incarceration, to be enforced by GPS monitoring, at an address approved by the

               defendant’s probation officer;

           2. In light of the COVID-19 pandemic, the defendant must remain at his residence

               except to seek any necessary medical treatment or to visit his attorney, in each

               instance with prior notice and approval by the Probation Department; and

           3. In the event the Probation Department is unable to implement GPS monitoring

               upon the defendant’s release, the defendant is ordered to have daily contact with

               the defendant’s probation officer through videoconferencing technology until

               GPS monitoring is implemented.

       IT IS FURTHER ORDERED that the Court grants the Government’s request that the

docketing of this Order be delayed, such that this Order and the Court’s accompanying Opinion

and Order are not to be docketed until 4 p.m. on April 2, 2020.

       SO ORDERED.
                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 1, 2020
       New York, New York




                                                2
